
	
		II
		112th CONGRESS
		1st Session
		S. 568
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2011
			Mr. Pryor (for himself,
			 Mr. Conrad, Mr.
			 Leahy, and Mr. Tester)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish a pilot grant program for first responder
		  agencies that experience an extraordinary financial burden resulting from the
		  deployment of employees.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthening Community Safety Act
			 of 2011.
		2.First responder
			 agency grants
			(a)In
			 generalTitle XX of the Homeland Security Act of 2002 (6 U.S.C.
			 601 et seq.) is amended by adding at the end the following:
				
					COther
				assistance
						2041.First
				responder agency grants
							(a)DefinitionsIn
				this section—
								(1)the term
				active duty has the meaning given that term in section 101 of
				title 10, United States Code;
								(2)the term
				eligible first responder agency means a first responder agency for
				which the cost of personnel of the agency has increased by not less than 5
				percent as a direct result of 1 or more employees of the agency who are
				reservists being placed on active duty;
								(3)the term
				first responder agency—
									(A)means—
										(i)a
				law enforcement agency or fire service (as defined in section 4 of the Federal
				Fire Prevention and Control Act of 1974 (15 U.S.C. 2203)) of a State or local
				government; or
										(ii)a publicly or
				privately operated ambulance service that is—
											(I)authorized or
				licensed by a State to engage in rescue activity or to provide emergency
				medical services; and
											(II)designated by a
				State as a prehospital emergency medical response agency; and
											(B)shall not include
				a for-profit organization; and
									(4)the term
				reservist means a member of a reserve component of the Armed
				Forces, as defined in section 10101 of title 10, United States Code.
								(b)Grants
				authorized
								(1)In
				generalSubject to paragraph (2), the Administrator may make a
				grant to an eligible first responder agency for the additional costs incurred
				by the eligible first responder agency as a direct result of 1 or more
				employees of the agency or service who are reservists being placed on active
				duty.
								(2)Limitation for
				federally funded positionsThe Administrator may not make a grant
				under this section for costs relating to an employee being placed on active
				duty if Federal funds are used, in whole or in part, for the pay or benefits of
				the employee.
								(3)Maximum
				amountThe total amount of all grants made under this section to
				an eligible first responder agency in any fiscal year may not exceed
				$100,000.
								(4)Termination of
				grant authorityThe authority of the Administrator to make a
				grant under this section shall terminate 3 years after the date of enactment of
				this section.
								(c)Use of
				funds
								(1)In
				generalA grant under this section may be used for—
									(A)pay and benefits
				for an individual hired to replace an employee placed on active duty that are
				in addition to any pay and benefits that would have been provided to the
				deployed employee;
									(B)overtime expenses
				for an employee who performs tasks that would have been performed by an
				employee placed on active duty; and
									(C)the costs
				associated with filling a vacancy created by an employee placed on active duty,
				including costs for advertising, interviewing, performing background
				investigations, employment training, and hiring bonuses and incentives.
									(2)Time period for
				reimbursable expensesAn eligible first responder agency that
				receives a grant under this section may use the grant funds to cover expenses
				incurred during the period that begins 90 days before the deployment of an
				employee of the agency and ends on the date on which the employee returns to
				fully paid employment status.
								(d)Application
								(1)In
				generalEach eligible first responder agency desiring a grant
				under this section shall submit an application to the Administrator at such
				time, in such manner, and accompanied by such information as the Administrator
				may reasonably require.
								(2)ContentsEach
				application submitted under paragraph (1) shall—
									(A)describe the
				activities for which assistance under this section is sought; and
									(B)provide
				documentation that demonstrates that the first responder agency meets the
				requirements in subsection (a)(2).
									(e)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Administrator $5,000,000 to carry out this section for fiscal years 2012
				through
				2014.
							.
			(b)Reporting
				(1)DefinitionsIn
			 this subsection, the terms active duty, first responder
			 agency, and reservist have the meanings given those terms
			 in section 2041 of the Homeland Security Act of 2002, as added by subsection
			 (a).
				(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Administrator
			 of the Federal Emergency Management Agency shall submit to Congress a report
			 regarding the placing on active duty of employees of first responder agencies
			 that are reservists, including an evaluation of—
					(A)the effects,
			 including financial effects, of placing the employees on active duty on—
						(i)the
			 operation of the first responder agencies; and
						(ii)the services the
			 first responder agencies provide to the communities served by the first
			 responder agencies; and
						(B)first responder
			 agency grants under section 2041 of the Homeland Security Act of 2002, as added
			 by subsection (a), including the effect of the grants on—
						(i)the
			 operation of the first responder agencies; and
						(ii)the services the
			 first responder agencies provide to the communities served by the first
			 responder agencies.
						(c)OffsetSection
			 1532(k)(1)(D) of the Implementing Recommendations of the 9/11 Commission Act of
			 2007 (6 U.S.C. 1182(k)(1)(D)) is amended by striking $25,000,000
			 and inserting $20,000,000.
			(d)Technical and
			 conforming amendmentThe table of contents in section 1(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at
			 the end the following:
				
					
						Subtitle C—Other assistance
						Sec. 2041. First responder agency
				grants.
					
					.
			
